Citation Nr: 0310876	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  98-20 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for tingling and numbness 
in the left hand and bilateral thighs.


REPRESENTATION

Veteran represented by:	Marine Corps League


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel



INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a June 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  The veteran subsequently 
relocated to Michigan, and his claim is currently within the 
jurisdiction of the RO in Detroit, Michigan.

Procedural history

The veteran served on active duty from November 1992 to 
November 1996. 

In February 1997, the RO received the veteran's claim for 
service connection for numbness and tingling in the wrists 
and thighs.  In a June 1997 rating decision, the RO denied 
the claim.  The veteran disagreed with the June 1997 rating 
decision and initiated this appeal.  The appeal was perfected 
with the timely submission of the veteran's substantive 
appeal (VA Form 9) in February 1998.  

Subsequently, in a May 1999 rating decision, the RO granted 
service connection for carpal tunnel syndrome of the right 
wrist.  This was considered the complete benefit sought on 
appeal as to the right wrist.  To the Board's knowledge, the 
veteran has not disagreed with that decision.  Accordingly, 
no action on the part of the Board is required as to the 
right wrist.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997) [where an appealed claim for service connection is 
granted during the pendency of the appeal, a second Notice of 
Disagreement must thereafter be timely filed to initiate 
appellate review of the claim concerning the compensation 
level assigned for the disability].  If the veteran disagrees 
with the rating assigned, the appropriate remedy is to file a 
claim for an increased rating with the RO.

In April 2001, the Board remanded this issue to ensure 
compliance with the veteran's request for a videoconference 
Hearing.  The veteran testified at a videoconference hearing 
which was chaired by the undersigned in August 2001. 
A transcript of the hearing is associated with the claims 
file.

Issues not on appeal

The veteran also disagreed with the RO's June 1997 assignment 
of a 10 percent disability rating for a service connected 
back disability.  In a June 2002 decision, after affording 
the veteran notice and additional time to submit evidence and 
testimony, the Board dismissed that claim based on its 
determination that the appeal had not been timely perfected.  

In the June 1997 rating decision the RO also granted service 
connection for a fractured left fifth finger, as well as for 
hemorrhoids and gastritis.  The RO assigned ratings of 0 
percent, 0 percent and 10 percent, respectively.  The veteran 
did not appeal the ratings assigned.  In the same decision, 
the RO denied service connection for athlete's foot, 
bilateral hearing loss, hypertension, sinusitis, migraine 
headaches, a bilateral knee disorder and a left hand 
disorder.  The veteran did not appeal those issues, and 
accordingly they will be addressed no further in this 
decision.  


REMAND

The veteran is seeking service connection on a primary and 
secondary basis for numbness and tingling of the left wrist 
and bilateral thighs.  

In March 2003, the Board undertook additional development of 
the veteran's claim, pursuant to authority granted by 38 
C.F.R. § 19.9 (a) (2) (2002).  The Board wrote to the veteran 
requesting information to aid in obtaining medical records 
that might have helped to substantiate his claim.  The 
veteran did not respond to the Board's requests.  The veteran 
was also afforded a VA joints examination, the results of 
which are associated with the claims file.  

Recently, in Disabled American Veterans v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003) the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) invalidated 38 C.F.R.§ 19.9(a)(2) 
(2002).
In Disabled American Veterans v. Secretary of Veterans 
Affairs, promulgated after the development action noted 
above, the Federal Circuit specifically noted that 38 C.F.R. 
§ 19(a)(2) (2002) is inconsistent with 38 U.S.C.A. § 7104(a) 
(West 2002) because it denies appellants a "review on 
appeal" when the Board considers additional evidence without 
having to remand the case to the RO for initial 
consideration.  Accordingly, this case must be remanded to 
the RO so that the RO may consider the additional evidence 
obtained due to the Board's development.  
See also Bernard v. Brown, supra.  

Accordingly, the veteran's claim is REMANDED to the RO for 
the following action:
 
1.  The RO must ensure that all notice 
and duty-to-assist provisions of the 
Veterans Claims Assistance Act of 2000 
(VCAA) are complied with in developing 
this claim.
 
2.  The RO should review the evidence of 
record, including the additional evidence 
obtained by the Board and readjudicate 
the veteran's claim for service 
connection for numbness and tingling of 
the left hand and thighs.  The RO should 
accomplish any additional development 
deemed necessary.  If the claim remains 
denied, the RO should provide the veteran 
with a supplemental statement of the case 
(SSOC).  The case should then be returned 
to the Board for further consideration, 
if in order.
 
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




